UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4351


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH IYOBOSA OSAMWONYI,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00435-REP-1)


Submitted:   October 25, 2010             Decided:   November 29, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Patrick L. Bryant, Research
and  Writing   Attorney, Richmond,   Virginia,   for  Appellant.
Neil H. MacBride, United States Attorney, S. David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Iyobosa Osamwonyi appeals the district court’s

order revoking his supervised release and sentencing him to six

months’ imprisonment, followed by four years and six months’

supervised     release.       On     appeal,    Osamwonyi         contends      that    his

sentence is plainly unreasonable.                Finding no reversible error,

we affirm.

           A    district     court     has     broad      discretion      to    impose    a

sentence upon revoking a defendant’s supervised release.                             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                              We will

affirm unless the sentence is “plainly unreasonable” in light of

the   applicable      18    U.S.C.    § 3553(a)        (2006)     factors.           United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

           We       first    must      decide       whether       the     sentence       is

unreasonable,        “follow[ing]        generally          the        procedural       and

substantive     considerations         that    we    employ       in    our    review    of

original sentences.”          Id. at 438.           A sentence is procedurally

reasonable     if    the    district    court       has    considered         the    policy

statements contained in chapter seven of the U.S. Sentencing

Guidelines Manual (“USSG”) and the applicable § 3553(a) factors

and has explained adequately the sentence chosen, though it need

not explain the sentence in as much detail as when imposing the

original sentence.          Id. at 439.          A sentence is substantively

reasonable if the district court states a proper basis for its

                                          2
imposition of a sentence up to the statutory maximum.                                      Id. at

440.     If, after considering the above, we determine that the

sentence is not unreasonable, we will affirm.                              Id. at 439.

                 Osamwonyi    argues         that        both       the     imprisonment         and

supervised         release    term      imposed          by    the    district         court     are

plainly      unreasonable.             Because       Osamwonyi            was    released       from

prison      on    September      10,    2010,       and       has    not    demonstrated         any

collateral         consequences         of    his        imprisonment,           we    hold     that

Osamwonyi’s        challenge      to    his     imprisonment              upon   revocation       is

moot.     See United States v. Hardy, 545 F.3d 280, 284 (4th Cir.

2008).

                 Further, we hold that the district court’s imposition

of   four    years      and   six      months       of    supervised         release      was    not

unreasonable.            Procedurally,          the        district         court       adequately

explained         its   chosen      sentence        and       considered         the    § 3553(a)

factors          and     USSG        chapter             seven        policy           statements.

Substantively,          the   district        court       stated      a    proper       basis    for

sentencing Osamwonyi within the statutory maximum.                                      A term of

supervised release imposed upon revocation is limited to “the

term of supervised release authorized by statute for the offense

that resulted in the original term of supervised release, less

any term of imprisonment that was imposed upon revocation of

supervised release.”             18 U.S.C.A. § 3583(h) (West 2000 & Supp.

2010).       Osamwonyi’s         bank    fraud       conviction,           resulting       in    his

                                                3
original term of supervised release, is a Class B felony, see 18

U.S.C. § 3559(a)(1) (2006); 18 U.S.C. § 1344 (2006), for which

the maximum term of supervised release is five years.                         USSG

§ 5D1.2(a)(1) (2003).       Thus, the district court did not err when

it imposed a four and a half year period of supervised release

(five year maximum minus six month term of imprisonment imposed

upon revocation).    Because we conclude that Osamwonyi’s sentence

was   not   unreasonable,    we   need    not   consider    whether      it    was

plainly so.

            Accordingly, we affirm the district court’s order.                 We

dispense    with   oral   argument       because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     4